Citation Nr: 1225008	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for arteriosclerotic heart disease, right bundle branch block, status post myocardial infarction, as secondary to pulmonary tuberculosis. 

2. Entitlement to service connection for status post cerebrovascular accident (CVA), ventricular peritoneal shunt hydrocephalus, as secondary to pulmonary tuberculosis.

3. Entitlement to service connection for vascular dementia as secondary to pulmonary tuberculosis. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1952 to October 1954.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in pertinent part denying service connection for arteriosclerotic heart disease, right bundle branch block, and history of old myocardial infarction, and denying service connection for status post cerebrovascular accident (CVA), ventricular peritoneal shunt hydrocephalus. The appeal also arises from a May 2007 RO decision denying service connection for vascular dementia.

The Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO in February 2008. A transcript of this hearing is contained in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board remanded the case in January 2012, and it now returns to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board in January 2012 remanded the case to return the case file to the VA examiners who conducted the heart and neurological examinations in June 2004, and who conducted the mental disorders examination in September 2005, to obtain addendum opinions addressing questions of secondary aggravation by service-connected pulmonary tuberculosis. 

An opinion was obtained by one physician in May 2012, based on review of the claims file, to the effect that the Veteran's pulmonary tuberculosis has been inactive since 1954 and there was thus no relationship, including no aggravation, by this inactive pulmonary tuberculosis, based on no supporting pathophysiological mechanisms, of any central nervous system disorders including any of the following: CVA, intracerebral hemorrhage, normal pressure hydrocephalus, and Parkinson's disease. The examiner explained that an infectious disease such as pulmonary tuberculosis which has been inactive since 1954 provides no basis for impacting, including by aggravation, any of these central nervous system disorders. The Board considers this opinion, taken together with prior opinions of record and the balance of the record as a whole, satisfactory to support a Board adjudication addressing the Veteran's claims for service connection for CVA, ventricular peritoneal shunt hydrocephalus, and for vascular dementia, both as directly secondary to pulmonary tuberculosis, on the basis of either causation or aggravation. However, this new opinion ultimately leaves open the question of indirect secondary service connection implicated in this case, whereby the Veteran or his representative has asserted that cardiovascular disease was caused or aggravated by his pulmonary tuberculosis, and this in turn caused or aggravated his claimed central nervous system disorders. 

Unfortunately, the medical opinions obtained in May 2012 by a cardiologist and by a neurologist stated, respectively, that there was "no link" and "no relation" between the Veteran's pulmonary tuberculosis inactive since 1954 and the claimed cardiovascular disease and central neurological disease. Ultimately, the Board believes that these opinions are insufficiently explicit as to the question of secondary aggravation, just as the Veteran's authorized representative has  argued in a July 2012 written brief presentation. If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2011).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
	
The Board's January 2012 remand instructions have thus also not been adequately fulfilled. Substantial compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Additionally, the Board's January 2012 instructions required that the RO, With appropriate authorization or assistance from the Veteran or another with authority to grant release of evidence, request from Dr. Alvin Torres Hernandez who provided the partially illegible June 14, 1997, medical opinion note, that he provide a typed or otherwise legible version of that note. The Appeals Management Center (AMC) instead by a development letter dated in February 2012 requested that the Veteran's spouse obtain and submit a legible copy of the medical opinion from June 14, 1997. The copy of this development letter to the spouse does not indicate that spouse was even provided a copy of the partially legible June 14, 1997 opinion letter. This was also not substantial compliance with the Board's remand. Stegall; D'Aries.

A submission in March 2012 consisted of an undated medical report from a private physician, C.E.M., informing, pertinently, "This is a 82 years old Korea war veteran who is 100% disable and unable to work secondary to his medical condition since active military service."  The provided statement is insufficiently specific to support the claim, as the physician failed to specify the medical condition to which he was referring, or the evidence relied upon to support the opinion. The Veteran should be afforded an opportunity to provide a clarifying statement from that physician. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran (or another with authority to represent the Veteran) should be asked to provide any further information or evidence as may serve to support his claims the subject of this remand. Also afford the Veteran the opportunity to submit such additional evidence in the form of an addendum statement from private physician C.E.M., to the "medical reported" submitted into the record in March 2012. The physician's addendum should inform what was the nature the "medical condition" which report stated was present since service, and what evidence was relied upon to support that opinion. 

2. With appropriate authorization or assistance from the Veteran or another with authority to grant release of evidence, request from Dr. Alvin Torres Hernandez who provided the partially illegible June 14, 1997, medical opinion note, that he provide a typed or otherwise legible version of that note. Once a legible version of the note is received, the document and a translation into in English (if the new document is in Spanish) should be associated with the claims file. 

3. Thereafter, return the claims file to the cardiologist and neurologist who provided medical opinions in May 2012 addressing causal links between the Veteran's service-connected pulmonary tuberculosis and claimed disorders, to obtain separate addendum opinions (one from each examiner) addressing questions of secondary aggravation. The claims folders including a copy of this Remand must be made available to the examiners for these addendum opinions. The examiners should do the following: 

a. The cardiologist and neurologist are hereby advised that their opinions did not address whether it was at least as likely as not that the Veteran's pulmonary tuberculosis aggravated (permanently increased in severity) his claimed disabilities. 

b. The cardiologist must thus answer whether it is at least as likely as not that the Veteran's pulmonary tuberculosis aggravated (permanently increased in severity) arteriosclerotic heart disease, right bundle branch block, status post myocardial infarction. 

c. The neurologist must thus answer whether it is at least as likely as not that the Veteran's pulmonary tuberculosis aggravated (permanently increased in severity) his status post cerebrovascular accident (CVA), ventricular peritoneal shunt hydrocephalus, or his vascular dementia.

d. The examiners should express their own medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for their diagnoses and opinions. 

4. If the examiners fail to address these questions (or they were not available), the appropriate additional examinations should be obtained to address them. 

5. Thereafter, readjudicate the remanded claims for secondary service connection for arteriosclerotic heart disease, right bundle branch block, status post myocardial infarction; status post cerebrovascular accident (CVA), ventricular peritoneal shunt hydrocephalus; and vascular dementia. If any benefit sought on appeal the subject of this remand is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



